Per Curiam:
This court can review the discretionary power of the Surrogate’s Court so far only as authorized by statute. The provisions of section 2481 of the Code of Civil Procedure do not provide for a review, as if it were an original application in this court, of the determination of the surrogate in such a case as the present. (Matter of Tilden, 98 N. Y. 434; Matter of Hawley 100 id. 206; Matter of Hodgman, 82 Hun, 419.) There does not appear to have been any abuse of.discretion by the Surrogate’s Court in the denial of the motion. The power is with that court, and reference will be had to the order only to ascertain the ground upon which the motion was denied.
The order should be affirmed.
All concurred.
Order affirmed.